          Case 3:20-cr-02061-DB Document 32 Filed 04/16/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION

  UNITED STATES                               §
  OFAMERICA                                   §
                                              §
                    PLAINTIFF,                §
                                              §
  V.                                              NO. EP:20-CR-2061-DB
                                              §
  MI JUNG COOK                                §
                                              §
                   DEFENDANT

                       JOINT MOTION FOR TRANSFER

TO THE HONORABLE DAVID BRIONES, SENIOR UNITED STATES
DISTRICT JUDGE FOR THE WESTERN DISTRICT OF TEXAS:

        Comes now the Defendant MI JUNG COOK, by and through her attorney
 of record, Richard D. Esper, and moves this Honorable Court to transfer this
 case to the court of United States District Judge Frank Montalvo. In support of
 the motion, Ms. Cook would respectfully show the Court as follows:
                                        I.
        On or about September 23, 2020, the Defendant was arrested, based on a
warrant issued by a grand jury indictment, charging her with possession with intent
to distribute cocaine and conspiracy to do the same, allegedly occurring in early
2018.
                                        II.
        The undersigned attorney has conducted negotiations on behalf of Ms. Cook
to admit her into the program styled ADELANTE. ADELANTE is a predisposition
program for certain qualified individuals that is an alternative to the traditional
sentencing disposition of federal criminal cases. In order to proceed into the
         Case 3:20-cr-02061-DB Document 32 Filed 04/16/21 Page 2 of 3




program, Ms. Cook’s case must be transferred to the District Court of Judge Frank
Montalvo.
                                         III.
      Ms. Cooks’ acceptance into ADELANTE was contingent upon approval from
the Offices of the United States Attorney and United States Pretrial Services. Both
offices have now given their respective approval. Assistant United States Attorney
Vanessa Brown joins in the instant motion.
       Wherefore, premises considered, Ms. MI JUNG COOK respectfully prays
 this Honorable Court transfer the instant case to United States District Judge
 Frank Montalvo’s Docket.

                                                         Respectfully Submitted,

                                                         ______/s/_______________
                                                         RICHARD D. ESPER
                                                         Attorney for Defendant




                          CERTIFICATE OF SERVICE
       I hereby certify that on the 16th day of April, 2021, I electronically filed the
foregoing with the Clerk of Courts using the CM/ECF system which will send
notification of such filing to the following: AUSA, Vanessa Brown, Office of the
U.S. Attorney, 700 E. San Antonio, Suite 200, El Paso, TX 79901.


                                                           ______/s/_______________
                                                         RICHARD D. ESPER
         Case 3:20-cr-02061-DB Document 32 Filed 04/16/21 Page 3 of 3




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          EL PASO DIVISION

UNITED STATES                             §
OFAMERICA                                 §
                                          §
                 PLAINTIFF,               §
                                          §
V.                                                  NO. EP:20-CR-2061-DB
                                          §
MI JUNG COOK                              §
                                          §
                 DEFENDANT                §

                                   ORDER

      On this date came on to be considered the Joint Motion for Transfer, and the
Court having considered the premises, is of the opinion that the same should be and
is hereby GRANTED.
      It is therefore ORDERED that the instant case is transferred to the Court of
United States District Judge Frank Montalvo.
      SO ORDERED on this the            day of April, 2021.


Accepted:


______________________                             _________________________
FRANK MONTALVO                                     DAVID BRIONES
United States District Judge                       Senior United States District Judge
